Citation Nr: 0938139	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  09-02 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether the withholding of compensation benefits awarded 
after September 15, 1981 to recoup the amount of severance 
pay received by the Veteran was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Honolulu, Hawaii.

The Veteran testified before the undersigned Veterans Law 
Judge in July 2009.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  The Veteran was provided $13,371.60 in severance pay upon 
discharge from service in July 1971. 
 
2.  After September 30, 1996, the Veteran awarded service-
connection for right peroneal neuropathy (initially rated as 
20 percent disabling), left peroneal neuropathy (10 percent 
disabling), peripheral neuropathy of the right hand (10 
percent disabling), and peripheral neuropathy of the left 
hand (10 percent disabling).  


CONCLUSION OF LAW

The Veteran's VA disability compensation awarded after 
September 15, 1981 is subject to recoupment of severance pay.  
10 U.S.C.A. § 1174 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.700 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law mandates that a member who has received 
separation pay under 
10 U.S.C.A. § 1174, or severance pay or re-adjustment pay 
under any other provision of law, based on service in the 
armed forces shall not be deprived, by reason of receipt of 
such separation pay, severance pay, or re-adjustment pay, of 
any disability compensation to which he is entitled under the 
law administered by VA, but there shall be deducted from that 
disability compensation an amount equal to the total amount 
of separation pay, severance pay, and re-adjustment pay 
received.  10 U.S.C.A. § 1174(h)(2). 
 
This statute is implemented by VA in 38 C.F.R. § 3.700(a)(3), 
which states that, "[w]here the disability or disabilities 
found to be service-connected are the same as those upon 
which disability severance pay is granted, or where 
entitlement to disability compensation was established on or 
after September 15, 1981, an award of compensation will be 
made subject to recoupment of the disability severance pay."  
38 C.F.R. § 3.700(a)(3).

When severance pay is made on or before September 30, 1996, 
as is the case here, "VA will recoup from disability 
compensation an amount equal to the total amount of the 
severance pay" without consideration of the amount withheld 
for Federal income tax.  Id.  

With regard to compensation benefits a veteran is receiving 
for the disability or disabilities for which severance pay 
was granted, the regulation provides that "following the 
initial determination of the degree of disability[,] 
recoupment shall not be at a monthly rate in excess of the 
monthly compensable rate payable for that degree of 
disability."  Id.  However, the regulations further provide 
that, where service connection compensation benefits are 
established on or after September 15, 1981, VA "must recoup 
from that disability compensation" an amount equal to the 
severance pay the veteran received.  Id. 

As way of history, the Veteran was awarded $13,371.60 in 
military severance pay upon discharge from service in 1971.  
Although documentation and pay records regarding the 
severance payment were unavailable, according to a May 1973 
letter, the Central Physical Evaluation Board found the 
Veteran unfit to perform his duties due to a physical 
disability of "polyneuritis of undetermined etiology."  

The Veteran later applied for VA service-connection 
compensation benefits and was awarded a 10 percent rating for 
polyneurosis in a November 1971 rating decision.  This award 
was subsequently reduced to 0 percent in March 1982.  

Subsequently, in a June 2008 rating decision, the Veteran was 
awarded service-connection for right peroneal neuropathy (20 
percent), left peroneal neuropathy (10 percent), peripheral 
neuropathy of the right hand (10 percent), and peripheral 
neuropathy of the left hand (10 percent), all as residuals of 
Guillain-Barre syndrome.  It was not until initial ratings 
were assigned for these disabilities that VA began to recoup 
the amount of severance pay received by the Veteran.  

Having carefully considered the Veteran's claim, the Board is 
of the opinion that, as a matter of law, the claim must be 
denied.  There is no dispute, and the Veteran does not argue, 
that he did not receive severance pay as determined by VA.  
Rather, it is the Veteran's contention that, because 
polyneurosis was originally service-connected in 1971, the 
regulations permitted VA to recoup monthly benefits equal to 
the amount of his initial rating determination.  

In this regard, in a December 2008 hearing before a Decision 
Review Officer, the Veteran emphasized the language of 
38 C.F.R. § 3.700(a)(3), which provides that "following the 
initial determination of the degree of disability[,] 
recoupment shall not be at a monthly rate in excess of the 
monthly compensable rate payable for that degree of 
disability."  Id.   Additionally, in a July 2009 hearing 
before the undersigned Veterans Law Judge, he argued that VA 
erred when it began to recoup his monthly benefits in 2008 at 
a monthly rate in excess of the initially-assigned disability 
rating established for polyneurosis in 1971.

However, the Board finds that his claim is without merit 
because the VA's duty to recoup severance pay extended to the 
other disabilities for which he was granted service-
connection in June 2008.  In this regard, the regulations 
provide that, where service-connected compensation has been 
established on or after September 15, 1981, VA "must recoup 
from that disability compensation" an amount equal to the 
severance pay the Veteran received.  38 C.F.R. § 3.700(a)(3) 
(providing that severance pay is to be recouped upon an award 
of service connection for the disability "upon which 
disability severance pay is granted, or where entitlement to 
disability compensation was established on or after September 
15, 1981" (emphasis added)).    

Here, the Veteran was first awarded service connection for 
right peroneal neuropathy, left peroneal neuropathy, and 
peripheral neuropathy of the right and left hands in June 
2008.  As compensation benefits for these disabilities were 
awarded after September 15, 1981, they are subject to 
recoupment under 38 C.F.R. § 3.700.  

The Board acknowledges the Veteran's statement that it is 
unfair to recoup the amount of his severance payment when he 
was erroneously advised years ago that, if he took the 
severance payment, his VA benefits would not be affected.  
Additionally, he argues that, even if recoupment is required, 
this amount should be offset because he should have been 
granted service connection for neurological manifestations 
when he was originally awarded service connection for 
polyneurosis in November 1971.  Moreover, in his December 
2008 hearing, he also states that it is unfair for the Board 
to now recoup benefits 26 years after the onset of his 
disability.  

These arguments, however, are all couched in equity, i.e. 
that it is unfair for VA to recoup the amount of his 
disability severance pay in light of other factors.  However, 
the Board is bound by the law and is without authority to 
grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 
503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  

Further, to the extent that the Veteran argues that he has 
been financially prejudiced by the recoupment, the Board 
notes that he may request, with specificity, a waiver of the 
amount of the recoupment with the Committee on Waivers and 
Compromises of the RO if he wishes to do so. 
 
The Board must follow the mandates of the law, as enacted by 
Congress and implemented by VA regulation.  As is the case 
here, 38 C.F.R. § 3.700(a)(3) requires the recoupment of the 
amount of disability severance pay from payments of VA 
disability compensation benefits that are awarded after 
September 15, 1981.  Accordingly, the claim must be denied 
for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426, 429 (1994).
 
Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis, 6 Vet. App. at 430 (where the 
law and not the evidence is dispositive the Board should deny 
the claim on the ground of the lack of legal merit or the 
lack of entitlement under the law); VAOPGCPREC 5-2004 (June 
23, 2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit).  

As the issue hinges on the application of 38 C.F.R. § 3.700 
where the Veteran received disability severance pay and was 
awarded service connection compensation benefits after 
September 15, 1981, the law as mandated by statute, and not 
the evidence, is dispositive of this appeal.  Thus, VCAA 
notice is not applicable.  See Mason v. Principi, 16 Vet. 
App. 129 (2002); see also Sabonis, 6 Vet. App. at 430 (where 
application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought.).  As such, no further 
action is required pursuant to the VCAA.




ORDER

The withholding of compensation benefits awarded after 
September 15, 1981 to recoup the amount of severance pay 
received by the Veteran was proper.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


